Citation Nr: 1426050	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  09-02 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 2004 to August 2005.  He also had more than 22 years of reserve component service prior to his active service, including a period of active duty for training (ACDUTRA) from April 1981 to August 1981.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2011, a videoconference board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in January 2012 so that additional VA compensation examinations could be undertaken.  This was accomplished and the case was returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  Audiometric testing in 1989, 1998, 2002, and on entry into service in June 2004 demonstrates that the Veteran had hearing loss in the left ear that pre-existed his period of active duty.  

2.  The Veteran's pre-existing left ear hearing loss clearly and unmistakably did not increase in severity during active duty beyond the natural progression of the disease.  


CONCLUSION OF LAW

Pre-existing left ear hearing loss was not aggravated by service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A November 2007 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in January 2012, with addendum in March 2012.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Left Ear Hearing Loss

The Veteran contends that service connection should be established for hearing loss of the left ear.  During the Board hearing before the undersigned in October 2011, he testified that he believes that a head injury in January 2005, at the time he sustained an injury of his right hand, caused his left ear hearing loss.  

Service connection for impaired hearing shall not be established unless the hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered service connected when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz is 40 decibels or greater; thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores used in the Maryland CNC tests are less than 94 percent.  38 C.F.R. § 3.385. 

"Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Review of the Veteran's STRs includes several audiometric evaluations conducted in connection with the Veteran's reserve duty.  On audiometric evaluation in May 1985, air conduction threshold levels were as follows:

Hz
500
1000
2000
3000
4000
6000
Left Ear
20
10
10
12
10
10

On audiometric testing performed in February 1989 air conduction threshold levels were as follows:

Hz
500
1000
2000
3000
4000
6000
8000
Left Ear
15
0
0
25
25
30
70

On audiometric testing performed in May 1998 air conduction threshold levels were as follows:

Hz
500
1000
2000
3000
4000
6000
8000
Left Ear
25
25
30
30
35
55
80

On audiometric testing performed in November 2002 air conduction threshold levels were as follows:

Hz
500
1000
2000
3000
4000
6000
Left Ear
25
25
25
25
30
35

On audiometric testing performed at the time of entry into active duty in June 2004 air conduction threshold levels were as follows:

Hz
500
1000
2000
3000
4000
6000
Left Ear
30
25
30
40
25
45

Review of this succession of audiometric evaluations shows that the Veteran had normal hearing in his left ear in 1985, but that by 1989 hearing loss was demonstrated in the higher frequencies.  Hearing loss is consistently demonstrated in the following years and on audiometric testing at the time he entered active duty in June 2004.  Thus, hearing loss is noted at the time the Veteran entered service in June 2004 and the presumption of soundness does not attach.  This finding is supported by a VA audiometric examination conducted in May 2008.  At that time, the VA examiner noted that in 1985, the Veteran's left ear hearing was within normal limits.  A loss was noted in 1989, with the examinations in 2002 and 2004 showing a mild hearing loss.  Audiometric testing in 2008 showed air conduction threshold levels as follows: 

Hz
500
1000
2000
3000
4000
Left Ear
30
35
35
35
40

Speech recognitions scores were 92 percent correct in the left ear.  The examiner stated that the audiometric results were only mildly more pronounced than that seen in 2004.  It was noted that, while the 4000 Hz score was 15 dB poorer than that seen in 2004, it was only 10 dB poorer than that seen in 2002.  Overall, the thresholds were considered a reasonable progression of the loss seen in 2004 over a period of four years.  Therefore, the examiner stated that, while it was not possible to completely rule out that military noise exposure in 2004 and 2005 aggravated the pre-existing left ear hearing loss, the current results suggested that this was less likely than not the case.  

Pursuant to remand by the Board, the Veteran was afforded another VA examination in January 2012 in order to ascertain whether the head trauma sustained by the Veteran during service could have been a factor in the development of his left ear hearing loss.  At that time, air conduction threshold levels were as follows:

Hz
500
1000
2000
3000
4000
6000
8000
Left Ear
35
35
20
35
35
50
85

The speech recognition score in the left ear was 92 percent correct.  The diagnosis at that time was mixed hearing loss.  The examiner specifically stated that left ear hearing loss had pre-existed active duty.  The rationale was that audiometric scores showed pre-existing hearing loss.  After indicating that the pre-existing hearing loss was aggravated beyond normal progression in military service, the examiner then stated that it was less likely than not that hearing loss was caused by or the result of military service.  The rationale was that after review of the audiometric results over the years, the degree of hearing loss present from 2002 to 2004 was similar to that demonstrated on examination in 2008.  This suggested that it was less likely that the pre-existing hearing loss in the left ear was aggravated beyond normal rate of progression by noise exposure in active duty and was similarly not aggravated by other events or injuries in military service  

In view of the conflicting opinions given in the January 2012 examination report, the Veteran's records were forwarded to another examiner for a supplemental medical opinion.  An opinion was requested regarding whether it was at least as likely as not that left ear hearing loss was incurred during, manifested during, or resulted from active service from June 2004 to August 2005, including due to a fall sustained in January 2005 or other head injury.  The examiner opined that the claimed condition, which clearly and unmistakably existed prior to service was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The rationale was that, in reviewing the claims folder, medical records, and the Veteran's testimony, it was found that left ear hearing loss preexisted service as demonstrated by audiograms in 2002 and 2004 and that the evaluation of audiology in May 2008 and the military service records and testimony showed it was less likely than not that service was the cause of his hearing loss.  The rationale was that, while the Veteran expressed concerns that a fall striking the left ear while deployed must have "damaged something inside the ear," the description by the Veteran of ear problems during service while deployed did not relate to his fall or trauma.  Rather this description, was well as STR documentation, revealed that he had a pattern of Eustachian tube dysfunction that can cause transient alteration in hearing, but did not cause long-term alteration in hearing.  The evidence supporting Eustachian tube dysfunction included that a Valsalva maneuver improved the Veteran's symptoms and that his symptoms co-existed with sinus congestion.  Sinus congestion is the most common cause of Eustachian tube dysfunction, which was documented in the Veteran's STRs in January  and July 2005.  The examiner in 2008 opined that the threshold demonstrated at that time could be considered to be a reasonable progression of the left ear hearing loss shown in 2004.  Thus the progression of hearing loss was more than not the expected progression of hearing loss that would have occurred regardless of the Veteran's service in 2004 and 2005.  

The audiometric testing clearly shows that the Veteran's left ear hearing loss pre-existed his period of active duty that began in June 2004.  The VA examiners have found that, while there was some increase in hearing loss from 2004 to 2008, this was not due to service from June 2004 to August 2005.  Rather, the slight increases were found to be the result of natural progression of the disease.  Under these circumstances, there is no basis for the establishment of service connection for left ear hearing loss.  


ORDER

Service connection for hearing loss of the left ear is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


